NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                    Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                        November 12, 2015

      Hon. Victoria Guerra                         Hon. Michael W. Morris
      Law Office of Victoria Guerra                Assistant Criminal District Attorney
      3219 N. McColl Blvd.                         100 N. Closner
      McAllen, TX 78501                            Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Ricardo Rodriguez Jr.
      District Attorney
      100 N. Closner, 3rd Floor
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00288-CR
      Tr.Ct.No. CR-3054-14-D
      Style:    The State of Texas v. Reinaldo Sanchez


            Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Tuesday, November 17,
      2015.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch